Title: George Mason’s Proposed Declaration of Rights, [ca. 20–25 May 1776]
From: Mason, George,Lee, Thomas Ludwell
To: 


    Editorial Note
    This document is probably the paper mentioned by Thomas L. Lee in his letter of 1 June 1776 to his brother, Richard Henry Lee, then in Philadelphia attending the Second Continental Congress: “I enclosed you by last post a copy of our declaration of rights nearly as it come through the committee” (Kate M. Rowland, Life of George Mason, I, 240). The articles in this copy are unnumbered. They total twelve only, and the one on religion is the ninth. Thomas L. Lee comments, near the end of the manuscript:
    Another [Article] is agreed to in committee condemning the use of general warrants; & one other to prevent the suspension of laws, or the execution of them.
    The above clauses, with some small alterations, & the addition of one, or two more, have already been agreed to in the Committee… .
    In other words, the following proposal by Mason was as he first wrote it, and before it was amended by the committee.
     
    
    [ca. 20–25 May 1776]
    
    [9] That as Religion, or the Duty which we owe to our divine and omnipotent Creator, and the Manner of discharging it, can be governed only by Reason and Conviction, not by Force or Violence; and therefore that all Men shou’d enjoy the fullest Toleration in the Exercise of Religion, according to the Dictates of Conscience, unpunished and unrestrained by the Magistrate, unless, under Colour of Religion, any Man disturb the Peace, the Happiness, or Safety of Society, or of Individuals. And that it is the mutual Duty of all, to practice Christian Forbearance, Love and Charity towards Each other.
    